United States Court of Appeals
                              For the First Circuit

No. 06-2746

                             UNITED STATES OF AMERICA,

                                          Appellee,

                                              v.

                                    ANTHONY BUCCI,

                                    Defendant, Appellant.




                                     ERRATA SHEET

      The opinion of this Court issued on May 13, 2008 is amended as follows:

      Page 3, footnote 1, line 2, replace "9214(c)(1)(A)" with "924(c)(1)(A)"